Citation Nr: 1700795	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-22 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of an in-service head injury, to include an acquired psychiatric disorder or a neurological disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to a compensable rating for bilateral hearing loss.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served with the Army National Guard from January 1988 to November 1992, in part simultaneously with the U.S. Army Reserve through the Reserve Officers' Training Corps (ROTC), with verified periods of active duty for training (ACDUTRA) from January 29, 1988, to June 8, 1988, and from July 7, 1991, to October 31, 1991.  He has additional unverified periods of active duty service, ACDUTRA, and inactive duty training (INACDUTRA), including probable service with the U.S. Army Reserve from November 1992 to March 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho, that denied service connection for a traumatic brain injury and for PTSD.  By this decision, the RO also denied a compensable rating for bilateral hearing loss.  

In June 2010, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for traumatic brain injury and entitlement to service connection for PTSD have been recharacterized as reflected on the title page in accordance with the Veteran's request at his June 2010 hearing, and to include all theories of entitlement and diagnoses raised by the Veteran, his representative, and the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the Board must consider the claimant's description of the claim, the symptoms described, and the information obtained in support of that claim in considering what symptoms and conditions are within the scope of the claim filed); see also Thompson v. Shinseki, 24 Vet. App. 176, 178-79 (2010); Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (holding that VA's duty to develop a Veteran's claim requires a sympathetic reading of the Veteran's filings in order to determine all potential claims raised by the evidence, as well as application of all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim for a particular benefit); Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding that the Board must consider all theories of entitlement raised either by the appellant or the evidence of record).  

In January 2013, the Board remanded the issues of entitlement to service connection for residuals of an in-service head injury, to include an acquired psychiatric disorder or a neurological disorder; entitlement to service connection for an acquired psychiatric disorder, to include PTSD; and entitlement to a compensable rating for bilateral hearing loss, for further development.  

As noted in the January 2013 remand, in August 2007, the Veteran raised an issue of entitlement to nonservice-connected pension benefits.  That issue is not before the Board and is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Board remanded the appeal to schedule the Veteran for a VA examination, by a VA psychiatrist, and, if recommended by the psychiatrist, a VA neurologist, to determine the etiology of the Veteran's claimed residuals of an in-service head injury, to include an acquired psychiatric disorder or a neurological disorder, and his claimed acquired psychiatric disorder, to include PTSD.  The examiner was to provide conclusive diagnoses in accordance with the DSM-IV, to include reconciling the various past diagnoses of record.  Additionally, the examiner was to specifically state whether the Veteran had current residuals of an in-service traumatic brain injury, specifically addressing a January 1999 electroencephalogram report and a June 2003 computed tomography scan of the Veteran's head, in addition to the other relevant evidence of record, and to indicate whether the Veteran had a diagnosis of PTSD in accordance with the DSM-IV criteria, in addition to providing any other diagnoses found to be warranted.  

In the January 2013 remand, the Board specifically indicated that the examiner should provide an opinion whether it was at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disabilities had their onset during the Veteran's active service or were related to any in-service disease, event, or injury, to include the parachute accident during airborne training on August 23, 1989.  The Board also indicated that if PTSD was found, the examiner was to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was caused by the parachute accident during airborne training on August 23, 1989, or, given the past diagnoses of a schizoaffective disorder in the record, if such a diagnosis was found to be justified, the examiner was to explicitly determine when this condition had its onset, to the extent possible.  

The Board further required that if any personality disorder was found, the examiner was to determine whether the personality disorder developed secondary to an injury or disease incurred in service such as head trauma, and/or whether any other diagnosed psychiatric disorder was superimposed on the Veteran's diagnosed personality disorder.  

Additionally, the examiner was to determine whether additional review by a VA neurologist, or other specialist, was necessary to provide an opinion on the likelihood that any diagnosed psychiatric disorders or documented symptoms were a residual of the Veteran's in-service traumatic brain injury.  

The Veteran underwent a VA psychiatric examination in March 2013.  Upon reviewing the VA examination report, the Board finds that additional action is required.  In the report, the examiner specifically found that the Veteran's claimed parachute accident during airborne training on August 23, 1989 did not occur.  The Board has found however that the Veteran's account of a parachuting accident during service is credible.  In the 2013 remand, the Board specifically indicated that given a corroborating statement from a credible source, a major who served with the Veteran, the Veteran's account of his parachuting incident in service would be considered credible unless a requested records search produced evidence to the contrary.  The Board also observes that no additional records were available at the time of the March 2013 VA psychiatric examination.  Therefore, there was no basis for the examiner to find that the Veteran's report was not credible.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board also notes that the VA examiner reported that the Veteran claimed a blast-related acoustic trauma as the basis for an in-service traumatic brain injury.  The examiner reported that the Veteran's service treatment records contained a line of duty determination for an acoustic injury dated in September 1991 which resulted in left ear pain, ringing, and decreased hearing.  The examiner specifically maintained that the Veteran's claim of current residuals of an in-service brain injury could not be substantiated based on that event.  The Board observes, however, that the Veteran's service treatment records include an October 1991 treatment report which notes that the Veteran was seen for a blast trauma of the right ear.  It was noted that the Veteran reported that he was exposed to cannon fire for several days and that he had fullness and hearing loss in his right ear.  The Board notes that the examiner apparently did not refer to, or address, the October 1991 treatment report.  

In light of the deficiencies with the March 2013 VA psychiatric examination report, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions.  As such, an examination must be accomplished on remand. 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, any outstanding records of pertinent medical treatment must be obtained and added to the record.  
The January 2013 remand also indicated, in part, that complete copies of the Veteran's treatment records, related to his claim for bilateral hearing loss, were to be obtained.  

A June 2010 VA audiology note indicates that the Veteran underwent testing including speech audiometry thresholds with speech recognition.  The examiner indicated that the Veteran's hearing sensitivity had not significantly changed in both of the Veteran's ears.  The examiner stated that the Veteran's hearing was within normal limits through 1500 Hertz (mild in the left ear at 250 and 1500 Hertz) and moderately severe to severe sensorineural hearing loss at and above 2000 Hertz.  It was noted that word recognition scores were excellent in the right ear and good in the left ear.  The diagnoses included sensorineural hearing loss.  The actual audiogram of the speech audiometry testing referred by the examiner is not of record.  

Additionally, a March 2011 audiology consultation report notes that the Veteran was in for a re-check hearing evaluation.  The examiner reported that pure tone thresholds show a slight change with mild to severe hearing loss, bilaterally, with the speech recognition thresholds in good agreement, bilaterally.  It was noted that the word discrimination scores were 96 percent for the right ear and the left ear.  A diagnosis was not provided at that time.  The audiogram of the Veteran's hearing test, at that time, is not of record.  

As the actual audiological results, pursuant to the June 2009 and March 2011 treatment reports, are pertinent to the Veteran's claim, such reports should be obtained.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  See also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

Further, a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  The Board finds that the record raises the issue of entitlement to a TDIU.  In light of Rice and the remand of the claim for a compensable rating for bilateral hearing loss, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Finally, the Board notes that in a VA Form 9, received in November 2013, the Veteran requested a Travel Board hearing at the RO, as to the issue of entitlement to a TDIU.  As the Veteran has requested a Travel Board hearing, the case must be returned to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the June 2009 and December 2013 and March 2011 audiogram results referred to pursuant to the June 2009 VA audiology note and the March 2011 audiology consultation report, respectively.  

2.  Ask the Veteran to identify all medical providers who have treated him for residuals of a head injury; neurological problems; psychiatric problems; and hearing problems since February 2013.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed residuals of an in-service head injury, to include an acquired psychiatric disorder or a neurological disorder, and his claimed acquired psychiatric disorder, to include PTSD, as well as to the nature, extent, and severity of his service-connected bilateral hearing loss and the impact of that condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine if he currently meets the diagnostic criteria for residuals of a brain injury, a diagnosis of PTSD, or a diagnosis of any other neurological disorders and/or psychiatric disorders.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must identify all residuals of a head injury, neurological disorders and/or psychiatric disorders found to be present (to include a bipolar disorder; depression; major depression, unipolar; a major depressive disorder, recurrent, severe, without psychotic features; a suspected variant of a frontal lobe type syndrome from a traumatic brain injury; a history of a traumatic brain injury; a cognitive disorder, not otherwise specified; pedophilia by history; history of brain trauma; a psychotic disorder, not otherwise specified; a schizoaffective disorder; an organic affective disorder; a possible dissociative disorder, not otherwise specified; an adjustment disorder with mixed anxiety and a depressed mood; a schizoaffective disorder, bipolar type; and PTSD, etc).  

If it is determined that the Veteran currently does not, and did not at any time, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the current diagnoses of PTSD, or any other psychiatric diagnoses, reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not that any currently diagnosed residuals of a head injury, neurological disorders and/or psychiatric disorders (to include a bipolar disorder; depression; major depression, unipolar; a major depressive disorder, recurrent, severe, without psychotic features; a suspected variant of a frontal lobe type syndrome from a traumatic brain injury; a history of a traumatic brain injury; a cognitive disorder, not otherwise specified; pedophilia by history; history of brain trauma; a psychotic disorder, not otherwise specified; a schizoaffective disorder; an organic affective disorder; a possible dissociative disorder, not otherwise specified; an adjustment disorder with mixed anxiety and a depressed mood; a schizoaffective disorder, bipolar type; and PTSD, etc.) either commenced during or are otherwise etiologically related to the Veteran's periods of service.  

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis is based, to include whether the stressor is related to a fear of hostile military or terrorist activity.  

The examiner must also specifically acknowledge and discuss the Veteran's competent and credible report of a parachute accident and a head injury on August 23, 1989, and his treatment for a blast trauma of the right ear in October 1991, as well as any reports of neurological and psychiatric problems during service, and his reports of any such symptomatology since service.  

The examiner must also comment on the opinion provided by a VA psychiatrist in November 2003, as well as a September 2007 VA treatment report, with a diagnosis of military-related PTSD, and a March 2001 statement from Dr. Reilly.  

The examination report must include a complete rationale for all opinions expressed

5.  Schedule the Veteran for a travel Board hearing, as to the issue of entitlement to a TDIU, in accordance with the docket number of this appeal.  

6.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


